DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry. (Re. 36,335).  Perry shows the use of a chair with seat frame (20) attached to a one-piece main frame (10) that includes horizontally spaced side supports (16,18) and base portions (17) with strength bends formed therebetween (see Fig. 1).  The main frame further has a back support (12, 14) extending upwardly from the side supports.   
Claim(s) 1, 5, 9-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson (2,995,182).  Hendrickson shows the use of a chair with seat frame (16) attached to a one-piece main frame (10, 12, 14) that includes horizontally spaced side supports (10) and base portions (14).   A tray (the interconnecting bar as shown in Fig.1) is carried by the base portion and a space below the seat frame remains unobstructed.  Regarding claims 9-11, and 15-17, Hendrickson shows free ends of the continuous tubular chair frame (10,12,14) near a rear location of the chair and strength bends between each of the base portion and side supports. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Perry in view of Esch (3,976,155).  Perry shows all of the teachings of the claimed invention except the use of a tray and caster assemblies.  Esch shows the use of a chair with tray at a rear location of a base portion and a plurality of caster assemblies therein.  It would have been obvious to one of ordinary support to modify the chair of Perry with the teachings of Esch in order to allow better support and transport of the chair with and without an occupant.  
Claims 6-8, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson in view of Kullack (2,465,104).  Kullack shows all of the teachings of the claimed invention except the use of a U-shaped back support extending from the side supports.  Kullack teaches the conventional use of a continuous tubular chair frame having spaced side supports with a U-shaped back support extending therefrom.  It would have been obvious to one of ordinary support to modify the chair of Hendrickson with the teachings of Kullack in order to allow better for support and stability to the seat mounted thereon.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 13, 2021